Citation Nr: 1603423	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  14-35 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to basic eligibility for non-service-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1960 to May 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the Veteran's claim of entitlement to eligibility for non-service-connected (NSC) disability pension benefits.

Because the Veteran's appeal involves a pension claim, VA's Pension Management Center (PMC) co-located with the RO and Insurance Center in St. Paul, Minnesota, retains jurisdiction.

A notice of disagreement was received in October 2013 and a timely VA Form 9 was received in October 2014.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.


FINDING OF FACT

The Veteran's service personnel records do not reflect that his dates of service included any period of wartime service.



CONCLUSION OF LAW

The criteria for basic eligibility for non-service-connected disability pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 

In this case, however, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that, where the law and not the evidence is dispositive, the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (finding that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the Veteran ineligible for the claimed benefit).  Thus, any failure to notify and/or develop this claim under the VCAA cannot be considered prejudicial to the Veteran.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Entitlement To Basic Eligibility For Non-Service-Connected Disability Pension Benefits

The Veteran contends that he is entitled to non-service-connected (NSC) disability pension benefits as, in his view, he is totally disabled by multiple NSC disabilities.

Basic entitlement to NSC disability pension benefits exists if all three requirements listed in 38 U.S.C.A. §§ 1502, 1521(j) and 38 C.F.R. § 3.274 are met.  First, the Veteran must have served in the active military, naval or air service for 90 days or more during a period of war.  Second, the Veteran must be permanently and totally disabled from a non-service-connected disability not due to his or her own willful misconduct.  Third, the Veteran must meet the net worth requirements found in 38 C.F.R. § 3.274 and not have an annual income in excess of the MAPR as specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1502, 1521(j) (West 2014); 38 C.F.R. §§ 3.3(a), 3.23, 3.274 (2015).

Whether a veteran's service includes wartime service is a matter of law.  The term "period of war" is currently defined by statute, and among other periods, it encompasses the Vietnam era.  38 U.S.C.A. § 101(11).  The Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, for veterans who served in the Republic of Vietnam during that period.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. § 3.2(f).  In all other cases, the wartime period for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29)(B); 38 C.F.R. § 3.2(f). 

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  "Active military, naval, and air service" includes active duty.  In turn, "active duty" is defined as full-time duty in the Armed Forces.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a), (b).  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1(a).

VA's determination of whether an individual's service meets the threshold statutory requirements usually is dependent upon service department records verifying the period and character of his service.  See 38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the NSC disability pension benefits.

The record reflects that the Veteran served on active duty from May 1960 to May 1964.  See DD-214.  However, the record does not show, and the Veteran nor his representative contend that he served in the Republic of Vietnam during his time in service.  See DD-214; see also Statement of Service.   

Thus, based on his service department evidence, the Veteran's period of active service from May 1960 to May 1964 does not fall within a period of war.  For veterans who did not have service in the Republic of Vietnam, the applicable period of war for the Vietnam Era began on August 5, 1964, and ended on May 7, 1975.  See 38 C.F.R. § 3.2(f).   As such, the Veteran's period of active service does not qualify as wartime service.  

Therefore, as the Veteran's dates of service did not include any period of wartime service, the Veteran does not meet the threshold criteria for basic eligibility for NSC disability pension benefits.  See 38 U.S.C.A. §§ 1502, 1521(j) and 38 C.F.R. § 3.274.  Because the service department records fail to show that the Veteran had qualifying wartime service, the Veteran's claim lacks legal merit or legal entitlement and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to basic eligibility for non-service-connected disability pension benefits is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


